  Case: 2:17-cr-00277-ALM Doc #: 43 Filed: 03/25/20 Page: 1 of 1 PAGEID #: 120



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION




UNITED STATES OF AMERICA

                                                 2:17-cr-277
           v.                                    CHIEF JUDGE MARBLEY


JOHN PAUL STECKEL




                                     ORDER


     Defendant John Paul Steckel has filed a motion for correction of

sentence, ECF No. 42. If the United States intends to oppose the

motion, it shall file its response in opposition within fourteen (14)

days of the date of this Order.




DATED: March 25, 2020
